Citation Nr: 1222342	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable rating for polyarthralgia of the lower extremities, prior to July 21, 2008, and an initial rating in excess of 10 percent for polyarthralgia of the lower extremities from July 21, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to May 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that, inter alia, assigned an initial noncompensable rating for polyarthralgia of the lower extremities, effective May 13, 2000, and denied service connection for back disability.  A September 2010 rating decision increased the Veteran's disability rating for polyarthralgia of the lower extremities to 10 percent disabling, effective July 21, 2008.  This action did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.  In August 2009, the Veteran testified at a hearing before a Decision Review Officer at the San Diego RO.  In March 2012, he testified before the undersigned Veterans Law Judge at a video conference hearing.  Transcripts of both hearings are of record.

FINDINGS OF FACT

1.  No disability of the back was present until more than one year following the Veteran's discharge from service, and no current disability of the back is etiologically related to service.

2.  Throughout the entire period on appeal, the impairment caused by the service-connected polyarthralgia of the lower extremities has required continuous medication for control of symptoms, but has not been manifested by exacerbations that are present more than one-third of the time.

CONCLUSIONS OF LAW

1.  Disability of the back was not incurred in or aggravated by active service, and the incurrence or aggravation of arthritis of the back during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an initial 10 percent disability rating, but not higher, prior to July 21, 2008, for polyarthralgia of the lower extremities, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5025 (2011).

3.  The criteria for a rating in excess of 10 percent from July 21, 2008, for polyarthralgia of the lower extremities, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-5025 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a back disability and to a higher rating for arthralgia of the lower extremities.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided adequate notice by letters mailed in March 2001, July 2005 and December 2010.  Although the Veteran was not provided complete notice with respect to his claims until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  Service treatment records and pertinent post-service medical records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

As regards the Veteran's claim for service connection for a back disability, the RO determined that the reports of the August 2005, August 2006, and March 2007 VA spine examinations were inadequate for adjudication purposes.  The Veteran was afforded a complete VA spine examination in April 2007 and an opinion was obtained in June 2007.  However, in an April 2007 statement, the Veteran expressed his dissatisfaction with the April 2007 VA examination and asserted that the examination was insufficient due to the brevity of the examination and because the examiner failed to perform all necessary tests.  The Veteran also noted that the report of a January 2011 VA examination incorrectly states that he declined to undergo an X-ray examination of his lumbar spine and stated that he had a normal range of motion.

The competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12  Vet. App. 145 (1999).  In this case, in a June 2007 deferred rating decision, the RO found that the April 2007 VA spine examination was insufficient because the examiner failed to provide an opinion as to whether the Veteran's claimed back disability was related to his service.  As regards the length of the examination and the clinical findings reported therein, careful review of the April 2007 VA examination report shows the examination was thorough and competent, and the Board finds that examination report and June 2007 VA opinion to be adequate for adjudication purposes.  A review of the January 2011 report of examination shows that the Veteran was provided the examination in connection with his increased rating claim and that it is adequate for rating purposes.

Accordingly, the Board will address the merits of the claims.

Service Connection Claim

A.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The Veteran submitted the instant claim for service connection in March 2001, contending that he has a back disability that is related to his active service.

The STRs include a September 1998 report which reflects a complaint of low back pain of three days' duration and a diagnosis of minor back strain.  An October 1998 report notes a one-year history of lower lumbar pain and a diagnosis of lumbar strain.  In the report of medical history completed in connection with his May 2000 separation examination, the Veteran denied having recurrent back pain or any back injury.  The report of the May 2000 separation examination shows that the Veteran's spine was found to be normal on clinical evaluation.

Private treatment records include a July 2002 report which includes a June 2002 MRI of the lumbar spine which revealed some degenerative changes of the disc at L5-S1.  There was a focal intermediate signal region in the upper outer annulus centrally at L5-S1 level which was consistent with an outer annular tear with fibrous tissue.  It was noted that the MRI revealed a normal spinal curvature and alignment of the lumbar spine.  There was evidence of "very early" degenerative change at L5-S1 without any significant herniation.

On VA spine examination in April 2004, it was noted that the Veteran complained of aching in his lumbar spine.  On examination, he was diagnosed with lumbar strain and polyarthralgia of unknown etiology.  He reported some aching in his hips, knees, and ankles with no specific injury to those joints.

On VA spine examination in August 2005, the Veteran presented with a history of back pain since 1998 while in boot camp.  A July 2005 X-ray examination of the lumbar spine revealed very mild degenerative disease and the Veteran was diagnosed with mild degenerative joint disease of the lumbar spine.

An August 2006 VA examination report reflects a diagnosis of DJD of the lumbar spine.

On VA spine examination in March 2007, the Veteran presented with complaints of a lumbar spine disability since 1998.  At that time, he was diagnosed with lumbar spine strain that had resolved without further complaints.

On VA spine examination in April 2007, the Veteran was diagnosed with DJD of the lumbar spine with possible fibromyalgia.

In June 2007, the April 2007 VA examiner opined that the Veteran's lumbar spine disability is not due to or a result of the lumbar strain in 1998.  The rationale provided was that a private June 2002 examination failed to find any abnormality except mild MRI changes which are not related to the Veteran's service.

VA treatment records include a July 2008 rheumatology report which shows that an X-ray examination of the lumbar spine revealed mild L4-5 narrowing.  A December 2008 emergency department note reflects treatment for low back pain with radiating pain down the right leg and a diagnosis of "MS back pain."

During the April 2009 personal hearing, the Veteran testified that during boot camp he was running or jogging with ruck sacks when he felt a pop on his right side which was diagnosed as lumbar strain.  He testified that he has had back problems since that incident.

On review of the evidence above, the Board finds the Veteran does not have a back disability that is etiologically related to service.  The Veteran has been afforded a VA examination in which the examiner, based on review of the evidence, stated a medical opinion against such an etiological relationship, and there is no contrary medical opinion of record.  Further, there is no indication that degenerative changes became manifest to any degree during the first year after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA and testimony before the Board and a Decision Review Officer.

The Veteran has asserted that his present back disability is related to his service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  While the Board acknowledges that the Veteran is a registered nurse, the evidence does not indicate that he has specific training necessary to diagnose orthopedic or neurological disabilities or that he has the appropriate training or education to provide nexus opinions.  Moreover, the Board finds that his statements are outweighed by both the evidence of record and, as explained above, the only competent and uncontroverted medical opinion of record states that the Veteran's current back disability is not related to his service.

In particular, the Board notes that the Veteran's current recollection of experiencing chronic back problems since 1998 is inconsistent with the STRs showing no complaint or treatment for any back problem after 1998, the report of history completed by the Veteran in May 2000 indicating that he denied experiencing recurrent back pain, and the report of the May 2000 separation examination showing that his spine was found to be normal.  In the Board's opinion, the documents prepared contemporaneous to the Veteran's active service are more probative than the Veteran's current recollections concerning his back problems in service.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's degenerative joint disease of the lumbar spine was not present in service or until more than one year following discharge from service, and the Veteran's current back disability is not related to his active service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Initial Rating Claim

A.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran was originally awarded service connection for polyarthralgia of the lower extremities and assigned an initial noncompensable rating, effective May 13, 2000, in the August 2004 rating decision on appeal.  A September 2010 rating decision assigned a 10 percent rating, effective July 21, 2008.

The Veteran's service-connected polyarthralgia of the lower extremities is rated under Diagnostic Codes 5299-5052.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5052 pertains to fibromyalgia.  38 C.F.R. § 4.71a

Under Diagnostic Code 5025, fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms is rated as 40 percent disabling if the symptoms are constant, or nearly so, and refractory to therapy, or as 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but are present more than one-third of the time.  A 10 percent rating is warranted if continuous medication is required for control of symptoms.

A note following Diagnostic Code 5025 provides that "widespread pain" means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

At the outset, the Board notes that the Veteran has been diagnosed with fibromyalgia, diffuse arthralgias, and myalgias and has complained of widespread pain in all major joints, including his wrists and shoulders.  In this regard, since he is only service-connected for polyarthralgia of the lower extremities, the Board has limited its consideration accordingly.

The Veteran's STRs include an October 1999 report which reflects the Veteran's complaints of bilateral foot and ankle pain since March 1999.  He also complained of numbness and weakness which was mildly relieved by Motrin.  X-ray examinations of the Veteran's feet and ankles were normal.  On examination, he was diagnosed with bilateral ankle tendonitis and plantar fasciitis.  A November 1999 podiatry consultation report reflects an impression of ankle arthralgia for which he took Motrin.  A November 1999 report of medical history reflects a complaint of chronic pain in the lower extremities.  A January 2000 X-ray examination revealed findings which may have represented posttraumatic or stress-related change in the right lateral talus.  In February 2000, the Veteran reported a history of bilateral knee and ankle pain for six months.  In April 2000, he was placed on light duty status due to complaints of right ankle pain.  In May 2000, the Veteran complained of ankle and knee problems and of painful and swollen feet.  A May 2000 report of medical examination reflects a complaint of right ankle pain of unknown etiology.

Private treatment records include a September 2001 report that reflects the Veteran's report of a three-year history of diffuse aching that initially began in his feet.  The Veteran denied any joint swelling, but had stiffness and pain that worsened with activity and was prescribed Celebrex, Vioxx, and Naprosyn which failed to provide any relief.  Symptoms were somewhat relieved by Ibuprofen, but it upset his stomach.  He denied any muscle weakness.  On examination, he had full range of motion of all joints.  There was no soft tissue swelling, erythema, increased warmth, or tenderness on palpation.  The assessment was diffuse arthralgias and myalgias.  A July 2002 report reflects on-going complaints of joint pain in his back, knees, and ankles that had been present for three to four years.  An EMG of the lower extremities was unremarkable and the assessment was joint pain, stable at present.  A July 2002 neurosurgery report reflects the Veteran's complaints of aching and cracking in his joints and burning in his feet which began two or three years ago.  He had undergone an extensive rheumatological work-up which was unremarkable.  On examination, there was full range of motion of the joints without tenderness or evidence of inflammation.  Sensation was intact throughout except for some slight decreased pinprick on the right fifth finger.  The impression was polyarthralgia of undetermined etiology.  In September 2002, the Veteran complained of joint pain in his ankles, feet, and lower back rated four out of ten on the pain scale for which he took Advil once a week as needed.  The assessment was joint pain.

On an April 2004 VA general medical examination, the Veteran complained of multiple joint aches to include in his knees, hips, and ankles.  On musculoskeletal examination, he had full range of motion in his lower extremities.  Patellar deep tendon reflex was 1+ bilaterally and Achilles was 2+.  The Veteran was diagnosed with multiple joint arthralgias.

VA medical records include an April 2005 report which reflects a history of joint pain in the ankles, hips, and knees without evidence of arthritis for which the Veteran took Aleve without relief.  A May 2005 report also shows that he was prescribed Capsaicin cream.  A July 2008 rheumatology note shows that the Veteran's physician recommended less medication and more conservative measures such as acupuncture, yoga, and meditation.  X-rays of the feet and knees were normal and the assessment was, "possible extremely mild case of fibromyalgia-like disease."  Continued use of Tramadol four times daily with yoga, exercises, meditation, and other behavioral modifications to relieve pain and reduce the need for medications were recommended.  No significant impairment was found and the Veteran was able to work and perform activities of daily living.

During the April 2009 personal hearing, the Veteran testified that he had continued pain even after taking the maximum dose of pain medication and that he experienced pain in his shoulder, back, and legs.  He testified that pain medication provided mild to moderate relief.  As a registered nurse in an intensive care unit (ICU), he performed weight-bearing activities and experienced continuous and widespread pain throughout his body.  The Veteran further testified that he also suffered from tenderness and had been on continuous pain medication for almost five years.

On VA fibromyalgia examination in March 2010, it was noted that the Veteran had been prescribed non-steroidal anti-inflammatory drugs (NSAIDS) and muscle relaxants as well as Lidocaine patches without relief.  In 2004, he was prescribed Tramadol.  In July 2008, he was evaluated at a VA rheumatology clinic where he was diagnosed with a mild case of fibromyalgia-like disease and was recommended to perform yoga meditation and mild exercises, and to take a reduced dose of Tramadol, with some benefit.  The Veteran had subjective complaints of pain and stiffness of the musculoskeletal area, especially in the morning, with numbness and increased fatigue, sleep disturbances, intermittent headaches, and multiple tender points.  He was able to perform activities of daily life without restriction.  He also denied any loss of time from work, but only worked 12-hour shifts one day per week in the ICU due to fatigue and pain.  He then worked 2-3 days per week transporting critically ill patients which required less physical activity.  The Veteran was diagnosed with mild fibromyalgia.

VA treatment records include a July 2010 report which reflects an assessment of chronic bilateral knee and hip pain that had been treated with Cox-2 inhibitors, NSAIDs, and Tramadol with increasing pain.  At that time, a trial of Vicodin was prescribed.

On VA fibromyalgia examination in January 2011, the Veteran of pain throughout, including in his knees and ankles.  With Tramadol and Vicodin, his pain was rated a five out of ten on the pain scale.  Without medication, pain was rated an eight or nine out of ten.  He reported having constant polyarthralgia with no clear precipitating factors.  Tramadol, Vicodin, stretching, and yoga provided pain relief.  The Veteran stated that he reduced his hours at work from 36 hours per week to one 12-hour shift per week due to diffuse joint pain.  He was able to work on his feet for 12 hours and walk one to two miles.  There were no functional limitations on daily activities and he did not require use of any assistive device.  The Veteran had no incapacitating episodes in the last 12 months and stated that his polyarthralgia was constant without a period of flare-ups.  He was diagnosed with fibromyalgia with polyarthralgia involving multiple joints and the spine.  The examiner noted that the rheumatology department at the San Diego VAMC opined that his polyarthralgia was not related to his fibromyalgia.

In March 2012, the Veteran testified that his disability rating should be the same throughout the entire period on appeal because there had been no change in his disability.  He testified that there had not been any increase in the severity of his disability since July 2008.  However, he contended that he did experience exacerbations of his disability and narcotic analgesics provided only some pain relief.  The Veteran also testified that the only treatment he received from VA consisted of pain medication and denied any specific physical therapy regimen or other types of treatment.  He reduced his hours at work due to increased pain from lifting patients and constantly being on his feet.  The Veteran explained that he began seeking out a second profession and was trying to obtain a music degree.

After carefully reviewing the evidence of record, the Board concludes that the Veteran is entitled to an initial 10 percent rating during the period of the claim prior to July 21, 2008.  In this regard, the Board finds that the Veteran's symptoms require continuous medication for control, per his report and the medical evidence of record.  

The Board finds, however, that the Veteran is not entitled to a rating in excess of 10 percent during any period on appeal for his polyarthralgia of the lower extremities.  Although in March 2012 the Veteran testified that he experienced exacerbations of his disability and the record shows that he has required continuous medication which, at times, has provided only partial relief of his pain, there is no persuasive evidence of episodic symptoms of polyarthralgia of the lower extremities, with exacerbations often precipitated by environmental or emotional stress.  In fact, on VA examination in January 2011, the Veteran reported having constant polyarthralgia with no clear precipitating factors and denied any flare-ups in the past 12 months.  Thus, for the entire period on appeal, the Board concludes that the impairment in the Veteran's lower extremities from polyarthralgia more nearly approximate those that require continuous medication for control.  Accordingly, the criteria for a rating in excess of 10 percent are not met for the entire period on appeal.

In sum, the Board finds that the Veteran is entitled to a 10 percent rating, but no more, prior to July 21, 2008, for his polyarthralgia of the lower extremities.  However, a rating in excess of 10 percent must be denied.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating, to include the increase granted herein.

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

Service connection for a back disability is denied.

The Board having determined that the polyarthralgia of the Veteran's lower extremities warrants a 10 percent rating, but not higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


